If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      April 29, 2021
               Plaintiff-Appellee,

v                                                                     No. 351728
                                                                      Ottawa Circuit Court
WESLEY CHESTER BASTION,                                               LC No. 18-042539-FH

               Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

         I concur fully in the majority opinion. I write only to respond to the dissent’s suggestion
that the ruling in this case defines “a right to resist an arrest when the defendant is unsure whether
it is lawful or not.” The dissent reads the majority far too broadly. This case was not simply a
issue of someone questioning whether their arrest was lawful. Rather, it arises out of the
prosecution’s breach of a written agreement that defendant would not be arrested, but would
instead be permitted to surrender himself and that the prosecution would notify his counsel when
the dismissed marijuana charge was refiled so that the necessary arrangements could be made.
This is not a typical situation and our opinion does not create the right that the dissent suggests,
nor does it “encourag[e] resistance.” We reverse because it is inconsistent with fundamental
justice to bar defendant from introducing evidence of the prosecution’s promise and breach that
directly gave rise to the incident.


                                                              /s/ Douglas B. Shapiro




                                                 -1-